Citation Nr: 0720775	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-04 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as a result of exposure to Agent Orange.

2.  Entitlement to service connection for coronary artery 
disease, including as a result of exposure to Agent Orange.

3.  Entitlement to service connection for skin growths, 
including as a result of exposure to Agent Orange.

4.  Entitlement to service connection for hearing loss, 
including as a result of exposure to Agent Orange.

5.  Entitlement to service connection for right hand 
neuropathy, including as a result of exposure to Agent 
Orange.

6.  Entitlement to service connection for temporomandibular 
joint dysfunction, including as a result of exposure to Agent 
Orange.

7.  Entitlement to service connection for kidney stones, 
including as a result of exposure to Agent Orange.

8.  Entitlement to service connection for vision problems, 
including as a result of exposure to Agent Orange.

9.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from February 1967 to 
March 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the veteran's claims for 
service connection for hypertension, coronary artery disease, 
skin growths, hearing loss, right hand neuropathy, 
temporomandibular joint dysfunction, kidney stones, vision 
problems, and post-traumatic stress disorder (PTSD).  

In June 2005, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review.

The veteran has asserted that all conditions except PTSD due 
to exposure to Agent Orange.  See Notice of disagreement, 
dated July 7, 2004, and VA Form 9, dated December 2, 2004.  
The RO has not adjudicated this aspect of his claims, other 
than with respect to right hand neuropathy.   

In July 2006, the Board received additional medical evidence 
from the appellant, specifically, a statement from Ben Hur P. 
Mobo, M.D., dated in May 2005, that was not previously of 
record.  A supplemental statement of the case reflecting 
review of the new evidence has not been issued by the RO.

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2006).  In April 2007, the Board 
notified the appellant that it could not adjudicate his 
claims without a waiver of RO review.  The veteran was 
notified that he had 45 days to respond, and that if no 
response was received, that his claims would be remanded to 
the AOJ (agency of original jurisdiction) for review.  There 
is no record of a response to the Board's April 2007 letter.  
Given the foregoing, on remand, the RO must review the new 
evidence and, if the claims remain denied, include such 
evidence in a supplemental statement of the case.  Id.  

In the May 2005 letter, Ben Hur P. Mobo, M.D. stated that the 
veteran's work up for 11 conditions related to Agent Orange 
was in progress although his history suggested that he was 
unlikely to have those conditions.  The veteran's complete 
records from Dr. Mobo should be obtained, to include the 
results of these work ups.  The veteran's complete treatment 
records form the Norwich Vet Center should also be obtained.   

The Board further notes that Dr. Mobo's statement asserts 
that the veteran has hearing loss that is related to his 
service.  However, his opinion is not accompanied by 
audiological test results, and it is unclear if the veteran 
has hearing loss as defined by regulation.  See 38 C.F.R. 
§ 3.385 (2006).  VA's fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous examination 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The veteran has not yet been afforded an 
audiological examination, and under the circumstances, the 
Board concludes that the veteran should be afforded an 
audiological examination, to include an etiological opinion, 
as appropriate.

Finally, with regard to the claim for PTSD, the veteran 
argues that he has PTSD as a result of his service in the 
Republic of Vietnam.  He has argued that he participated in 
combat, and his awards include the Combat Action Ribbon, and 
Navy Commendation Medals with "Combat V."  The veteran is 
therefore shown to have participated in combat, and his 
statements and testimony regarding his claimed stressors must 
therefore be accepted to the extent that they are consistent 
with the circumstances, conditions, and hardships of his 
service.  See 38 U.S.C.A. § 1154(b) (West 2002).  

A review of the claims file shows that in February 2004, a 
social worker from the Vet Center afforded the veteran Axis I 
diagnoses of PTSD, and dysthymic disorder.  A VA psychiatric 
examination report, date in May 2005, shows that a 
psychologist determined that there was no Axis I diagnosis.  
However, in an addendum, dated later that same month, the 
psychologist stated that the veteran had "partial PTSD."  
Under the circumstances, the veteran should be afforded an 
examination by a psychiatrist to determine whether or not he 
has PTSD under the criteria as set forth in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM- IV).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who have provided treatment for 
the claimed conditions, that are not 
currently associated with the claims 
file.  After securing any necessary 
releases, obtain these records. 

2.  Make arrangements to obtain the 
veteran's complete treatment records from 
Ben Hur P. Mobo, M.D. and from the 
Norwich Vet Center.

3.  Schedule the veteran for a VA 
audiology examination.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with 
examination.  The examiner should 
indicate in the report that the claims 
folder was reviewed.  All necessary tests 
should be conducted.

The audiologist is requested to provide 
an opinion as to whether it is at least 
as likely as not (i.e., a probability of 
50 percent or greater) that the veteran's 
hearing loss, if present, had its onset 
during active service or is related to 
any in-service disease or injury, 
including noise exposure.  

A rationale for any opinion expressed 
should be provided.

4.  Schedule the veteran for a VA 
psychiatric examination.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with examination.  The examiner should 
indicate in the report that the claims 
folder was reviewed.  Any indicated 
tests and studies, to include 
psychological studies, are to be 
conducted.

The examiner must express an opinion as 
to whether the veteran meets the 
criteria for PTSD contained in DSM- IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor(s) 
that occurred during the veteran's 
active service. 

A rationale for any opinion expressed 
should be provided.

5.  Thereafter, readjudicate the issues 
on appeal.  All claims (except PTSD) 
should be readjudicated as due to 
exposure to Agent Orange exposure.  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).   
If any of the determinations remain 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 


